1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11
12   STEVEN THOMPSON, et al.,            )                  Case No.: C 09-5385 PVT
                                         )
13                     Plaintiffs,       )                  FURTHER ORDER RE PLAINTIFFS’
                                         )                  APPLICATION TO PROCEED IN FORMA
14         v.                            )                  PAUPERIS
                                         )
15   WASHINGTON MUTUAL, et al.,          )
                                         )
16                     Defendants.       )
     ___________________________________ )
17
18          On November 24, 2009, this court issued an order granting Plaintiffs’ application to proceed
19   in forma pauperis. On June 23, 2010, Plaintiffs filed an Amended Complaint which adds additional
20   Defendants. Therefore,
21          IT IS HEREBY ORDERED that the United States Marshall for the Northern District of
22   California shall serve, without prepayment of fees, a copy of the Amended Complaint, any
23   amendments, scheduling orders, attachments and this order upon the three newly added Defendants:
24   Federal Deposit Insurance Corporation, JP Morgan Chase Bank, and US Bank.
25   Dated: June 24, 2010
26
                                                 PATRICIA V. TRUMBULL
27                                               United States Magistrate Judge
28


                                               ORDER, page 1
 1
 2   copies mailed on 6/25/10   to:
 3   Steven Thompson
     Post Office Box 92214
 4   Henderson, NV 89009
 5   Aster Kifle-Thompson
     Post Office Box 92214
 6   Henderson, NV 89009
 7
                                         /s/ Donna Kirchner   for
 8                                      MARTHA BROWN
                                        Courtroom Deputy
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                      ORDER, page 2